Name: Council Regulation (EEC) No 2032/81 of 13 July 1981 fixing the guide price for linseed for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/8 Official Journal of the European Communities 21 . 7 . 81 COUNCIL REGULATION (EEC) No 2032/81 of 13 July 1981 fixing the guide price for linseed for the 1981 /82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in accordance with these criteria the guide price should be fixed at a higher level than that adopted for the preceding marketing year ; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of seeds harvested in the Community ; whereas the quality laid down for the 1980/81 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the guide price for linseed shall be 46-40 ECU per 100 kilograms . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ( ! ), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the guide price for linseed is fixed on an annual basis , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 569/76 provides more specifi ­ cally that this price shall be fixed at a level which is fair to producers, account being taken of the supply requirements of the Community ; whereas to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; Article 2 The price referred to in Article 1 relates to seed :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for seeds as such , humidity and oil contents of 9 % and 38 % respectively. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No L 67, 15 . 3 . 1976, p . 29 . (2 ) OJ No C 75, 3 . 4. 1981 , p . 21 . (3) OJ No C 90, 21 . 4. 1981 , p. 101 . (4 OJ No C 159, 29 . 6 . 1981 , p . 27 .